MEMORANDUM **
Alberto Barajas Fuentes, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming without opinion an immigration judge’s (“IJ”) decision denying his application for cancellation of removal and declining to consider adjustment of status on the basis of a pending 1-140 alien worker petition. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand.
The IJ granted voluntary departure for a 60-day period and the BIA streamlined and changed the voluntary departure period to 30 days. In Padilla-Padilla v. Gonzales, 463 F.3d 972, 981 (9th Cir.2006), we held “that because the BIA issued a streamlined order, it was required to affirm the entirety of the IJ’s decision, including the length of the voluntary departure period.” As in Padilla-Padilla, we are not sure if petitioner can still have the benefit of the voluntary departure order. *539See id. at 982. We therefore remand to allow the BIA to determine that question and whether, as a consequence, he may apply for adjustment of status based on his approved 1-140 petition.
Because we remand we decline to consider petitioner’s contentions regarding ineffective assistance of counsel, equal protection, and due process.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.